COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  TRIPLE CROWN MOVING AND                                         No. 08-19-00264-CV
  STORAGE, LLC,                                   §
                                                                     Appeal from the
                                 Appellant,       §
                                                                County Court at Law No. 6
  v.                                              §
                                                                of El Paso County, Texas
  JEFF ACKERMAN,                                  §
                                                                 (TC#2019-CCV00970)
                                 Appellee.        §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the county court’s order dismissing the appeal and remand the

cause to the county court for further proceedings in accordance with this Court’s opinion. We

further order that Appellant recover from Appellee all costs of this appeal, for which let execution

issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF SEPTEMBER, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.